69 F.3d 534
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rose Mary Wiggins BEVERLY, Claimant-Appellant,andONE PARCEL OF REAL PROPERTY KNOWN AS GILLIAM BROTHERS FARMCONSISTING OF SEVEN TRACTS, Located at Route 1, Box 117,Blackwater, VA, any or all appurtenances thereto, and allProceeds from the Sale thereof;  $117,542.89 in UnitedStates Currency;  One Mack Tractor Truck, Vin1M1U2156CM00708, Bearing Oregon License Plate No. F114828,and Trailer Attached Thereto, Vin 1ALSF0284BS087427, and anyand all Proceeds from the Sale Thereof;  141 Acres Situatedin The Powell Magisterial District of Scott County, VA;101.5 Acres Situated in the Powell Magisterial District ofScott County, VA;  Three Tracts of Real Estate Located inthe Powell Magisterial District of Scott County VA, Conveyedto Elic Gilliam, by Deed dated January 4, 1989, and ofrecord in the Clerk's Office of the Circuit Court of ScottCounty, VA, in Deed Book 375, Page 574;  Three Tracts ofLand Situated in the Powell Magisterial District of ScottCounty, VA, Conveyed to Elic Lee Gilliam on August 24, 1984,and of record in the Clerk's Office of the Circuit Court ofScott County, VA, in Deed Book 342, Page 383;  One 1981Alloy Trailer with Identification Number1AL5F0/9284BS081427;  One Honda Generator withIdentification Number ADR707;  One Yamaha 200E withIdentification number 24W77114632;  One Caterpillar D-7;One John Deere, Model 50 with Identification number 5011732;One White Chevrolet 60 Viking with Oregon Tag F108664;  OneYellow Chevrolet 61 Dump Truck with Oregon Tag F102935;  OneJohn Deere 720 with Identification Number 7212178;  One MackTruck with Identification Number 1M1U215C5CM001081, OregonTag F114828;  One John Deere 4010 with Engine Number23E36228 and Identification Number 401021T35343;  One BlueGMC Pickup, with Camper, with Oregon Tag EJS-599,Identification Number TCX 143B8500752;  One Green ChevroletCustom 20 with white Camper, with Oregon Tag HQC-127,Identification Number CCY244144392;  One Red Massey Ferguson135 Tractor with Identification Number 9A572536;  OneCaterpillar D-6 Dozer with No Serial Number;  One John Deere4020 with Cab, Type T213R, Identification Number G022587;One John Deere 60 Tractor with Hay Fork, IdentificationNumber G022587;  One Light Blue Chevrolet Silverado,Identification Number CKY145F361563, with Virginia TagF34821;  One Red Chevy Truck, with Tennessee Tag 23F92-MExp. 89, Identification Motorcycle, Identification Number36419320JO;  One 1985 Harley Davidison Motorcycle,Identification Number 1HD1DBL1OFY5017;  One John DeereHaybaler, Defendants,Elic L. GILLIAM;  Troy Gilliam;  Kenneth E. Jenning;  SueJennings;  Vena Bernard;  George Bernard;  Roy LeeGilliam, Claimants.
No. 94-2433.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 17, 1995.Decided:  October 26, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen M. Williams, Senior District Judge.  (CA-91-51-B)
Rose Mary Wiggins Beverly, Appellant Pro Se.  Kenneth Martin Sorenson, Assistant United States Attorney, Roanoke, VA, for Appellee.
Before WIDENER and HALL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in favor of the Government and forfeiting four tracts of real property, and from its order denying her motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Beverly, No. CA-91-51-B (W.D.Va. Sept. 30, 1994;  Oct. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED